ELLISON, J.
This is an action for damages to a lot of large and fat beef cattle shipped over defendant’s road to the market at Kansas City. They were brought to defendant’s station at Odessa and while awaiting cars were placed in stock pens kept by defendant for the purpose of securing live stock before being loaded. Plaintiff claims that the gate to these pens was so insecure that shortly after the cattle were turned *392in twenty-six head broke out of the gate and were stampeded whereby they were injured to the extent of $10. That twenty-four were injured by being reduced in flesh and made sore and unmarketable, in the aggregate sum of $104.04. That by delay and extra expense plaintiff was also damaged in the sum of $8.25. The judgment in the trial court was for plaintiff.
An examination of the record has satisfied us that defendant’s appeal can not be sustained. There was ample evidence to sustain the verdict and the case in all its legal aspects has been fully covered by cases heretofore decided in this court and it can serve no useful purpose to go over the rules and principles of law discussed in those cases. Defendant had stock pens at its Odessa station for the purpose of being put to the use of its patrons that this plaintiff put them to. The defendant invites its patrons to use them preparatory to loading and when stock is placed in them the shipper can hold it responsible for damages resulting from their insecurity. The case must therefore be affirmed as being in all substantial respects governed by McCullough v. Railway, 34 Mo. App. 23; Mason v. Railway, 25 Mo. App. 478; Paddock v. Railway, 60 Mo. App. 339; Kincaid v. Railway, 62 Mo. App. 365; Cook v. Railway, 57 Mo. App. 471, and Bradford v. Railway, 64 Mo. App. 475, 483.
It is suggested that plaintiff placed his cattle in the pens without notice to defendant’s agent. The facts were that he engaged cars of the agent the day before and it may be true that the agent did not know the moment when the cattle were put in the pens. But he did know it when he made out the shipping bill and for some little time before they escaped.
The tendency of much of the argument in defendant’s behalf isthat it isnotresponsiblefor the condition of its stock shipping pens, but, as before stated, this as well as all other matters of substance in the case was fully discussed in the cases just referred to.
The judgment is manifestly for the right party and it is affirmed.
All concur.